Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 3, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155523                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 155523
                                                                    COA: 334563
                                                                    Oakland CC: 2014-249799-FH
  KERRY JOSEPH FLECK,
           Defendant-Appellant.

  _________________________________________/

         By order of February 20, 2018, the prosecuting attorney was directed to answer
  the application for leave to appeal the February 2, 2017 order of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered and, it appearing to this Court that the cases of People v
  Tucker (Docket No. 152798) and People v Snyder (Docket No. 153696) are pending on
  appeal before this Court and that the decisions in those cases may resolve an issue raised
  in the present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 3, 2018
           s0625
                                                                               Clerk